Title: To George Washington from Abraham Skinner, 4 September 1781
From: Skinner, Abraham
To: Washington, George


                  
                     Sir,
                     Elizth Town Sept. 4th 1781
                  
                  At a meeting with the British Commissary yesterday, I have made the Exchange of all our Officers Prisoners to the Enemy, (except those taken to the Southard) for those in our possession, as per the inclosed List No. 1, and shall immediately proceed to carry it into effect, agreable to your Excellency’s Commands.
                  I proposed the Exchange of Lt Genl Burgoyne, but the Enemy aware of the proposal for his Release for The Honorable Mr Laurens wou’d not assent to the measure for the present.
                  Your Excellency will be pleased to Observe from my last Letter and the inclosed Return, that all our Officers as well as Privates, are now Released; what remains Still to be done is to exchange some few Citizens remaining with the Enemy, and a few who they claim as holding Military Rank.
                  With respect to Exchanging the Cedar Prisoners claimed by the Enemy, it now rests upon their making a proper allowance for the Canadian Officers and nothing more will be done in this Business until I have your further Orders.
                  I have inclosed for your perusal No. 2. and 3. to shew that the Enemy wish to Exchange General Burgoyne against the Cedar Prisoners & a Brigadier General & a Colonel taken at Charles Town.
                  I am now on my way to the Eastward agreable to the request of the Honble the Board of War and your Excellency’s permission to make some arrangements in my Department in that quarter relative to the Naval Prisoners and shall immediately repair to Camp on compleating my Business.  I have the honor to be with the greatest respect Your Excellency’s mo. obt Servt
                  
                     Abm Skinner
                     Commissy Genl Pris.
                     
                     
                  
                Enclosure
                                    
                     
                        Copy
                        Sir
                        Dockers Ferry Staten Island Sept. 3d 1781
                     
                     I am to propose to you the Exchange of Lieutt General Burgoyne against Brigadier General Irvin, and seven Colonels now Prisoners to you, the Ballance to be paid me in Officers now upon Long Island agreable to their Order of Capture.
                     With respect to your Claim of the Prisoners taken at the Cedars, I beg leave to remark that their Exchange must depend upon an Allowance of the Canadian Officers taken in 1775 and Sent to you on Parole in 1776.  I am Sir with due respect Your mo. Obt Servt
                     
                        Abm Skinner
                        Commissy General Prisoners
                     
                  
                  
                Enclosure
                                    
                     
                        (Copy)
                        sir
                        Staten Island 3d Sept. 1781
                     
                     In answer to your proposal of an Exchange for Lt Genl Burgoyne, I beg leave to say that Brigadr General Irvine & the Seven Colonels are otherwise applied alluding to the proposal made the 1st August 1781, and at the same time to make you the following proposal for his Exchange vizt
                     The Prisoners taken at the Cedars, Value by Tariff747One Brigadr from the Charles Town Prisoners200One Colonel from ditto 1001047Value of Lt Genl Burgoyne by the Commissioners at Amboy1044If acceded to, will be due the British   3
                     I am with respect your mo. Obt Servt
                     
                        (Signed)   Josa Loring
                        Commissary General Prisoners
                     
                  
                  
               